DETAILED ACTION
This Office Action is in response to the filing of a Request for Continued Examination (RCE) on 10/23/2020. As per the amendments therein, no claims have been amended or cancelled, and claims 34-40 have been added. Thus claims 2, 6, 8-9, 11-12, 14-15, 17-18, 20-32 and 34-40 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
Information Disclosure Statement
The information disclosure statement filed 10/23/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Specifically, there is no description of relevance, English translation, or English abstract for EP2281138. It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “parallel longitudinal compartments” in claim 17 line 9, claim 37 line 2, and claim 39 line 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28, and 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the language “which remains the same directly prior and post interacting with the sensor in the outlet port” in lines 2-3. It is unclear how the pressure, flow rate, temperature, and absolute humidity can be exactly the same before and after interacting with a sensor that protrudes into the gases flow path, as interaction between the protruding sensor and the gas would change some of the flow dynamics of the gas, thus making the pressure, flow rate, temperature, and absolute humidity not exactly the same prior and post interacting with the sensor. Additionally, as these values are always fluctuating, even by minute values, the values should be slightly different after interacting with the sensor, even by some 
Claims 35 and 36 recite the term “the port” in lines 1 and 2 respectively. It is unclear whether this is referring to the “inlet port” as seen in claim 17 line 4, the “outlet port” as seen in claim 17 line 5, or the sensor ports within the inlet and outlet ports as seen in claim 18 and claim 20, upon which claims 35 and 36 are not dependent on. Based on the language of claims 35-36 where the mentioned “port” is between the inlet and the outlet, and the sensor extends into the flow conditioner through the port, the limitation will be understood to refer to the sensor ports seen in claims 18 and 20.
Claims 38 and 40 both recite the language “positioned within an elbow” in line 3. It is unclear what structural relationship exists between the humidification chamber and the elbow, whether the elbow is a part of the humidification chamber, is the structure of the outlet of the humidification chamber, or something else. 
Claim 40 recites the limitations "the inlet to the flow conditioner" in lines 1-2 and “the outlet of the flow conditioner” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2, 8-9, 11-12, 14-15, 17-18, 20-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zwaan et al. (US Pat. 5,062,145) in view of Speldrich et al. (US Pat. 6,655,207).
Regarding claim 17, Zwaan discloses a humidification chamber for a respiratory therapy apparatus (water compartment 30 and heating element 50 within body 1 in Fig. 7), the humidification chamber comprising: a body comprising a base plate (casing 5 on the bottom of body 1 in Fig. 7), an inlet port extending from the body and defining a gases inlet into the body (gases inlet 2 in Fig. 7, where the inlet comprises the elements prior to and including the inlet side baffle 16 (unlabeled in Fig. 7, see Fig. 2 and Fig. 4 for labeled position of baffle 16)); an outlet port extending from the body and defining a gases outlet out of the body (where the outlet port comprises everything after and including the outlet side baffle 16 in Fig. 7 to some unspecified user interface as per Col. 2 lines 22-24).
Zwaan does not disclose a flow conditioner positioned within the outlet port, the flow conditioner comprising at least one internal wall, the at least one internal wall diving a gases flow path through the outlet port into a plurality of parallel longitudinal compartments. While Zwaan does disclose a sensor in the outlet port that is at least partially extended into the gases flow path when the humidification device is in use (temperature probe 64 in Fig. 7, which extends at least some amount into the gases flow path presented, shown by the protruding bulb-like member of temperature probe 64), and which fits into an aperture of the outlet port (see Fig. 7 where some gap in casing 5 in an aperture that allows temperature probe 64 to fit into the outlet), Speldrich also teaches a sensor element in the outlet port.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the humidification apparatus of Zwaan to have an integrated module for flow sensing on the outlet end as taught by Speldrich as the inclusion of a flow sensor on the outlet end of a respiratory therapy device provides more data for feedback and flow rate control, allowing for a more effective and targeted therapy.

Regarding claim 8, the modified Zwaan device has the at least one internal wall comprising a pair of walls (Speldrich; see Fig. 2 where the walls that divide the orifices 60 between main support rods 70 and 72 are at least a pair of walls).
Regarding claim 9, the modified Zwaan device has the outlet port comprising at least one port configured to receive a sensor (Speldrich; see Fig. 1 where sensor 42 is in the outlet port, the outlet port containing the entirety of integrated module 30, the sensor 42 is contained in the port formed by inlet end 50 and outlet end 52) and the pair of walls are curved concentric walls (Speldrich; see Fig. 2 where the walls that divide orifices 60 between main support rods 70 and 72 are curved and concentric walls) configured to guide a portion of gases flowing through the outlet port past the at least one port (Speldrich; see Fig. 1 where the flow restrictor 54 guides air from flow channel 34 through it and past the inlet end 50 and outlet end 52).
Regarding claim 11, the modified Zwaan device has the flow conditioner being removable from the outlet port (Speldrich; see Figs. 5-6 which shows that integrated modules 30 and 146 can be taken apart and thus are removable from the outlet port).
Regarding claim 12, the modified Zwaan device has the flow conditioner configured to interface with a wall defining at least a portion of the outlet port (Speldrich; see Figs. 1-2 where 
Regarding claim 14, the modified Zwaan device has a plurality of compartments comprising four compartments (Speldrich; see Fig. 2 where there are at least four compartments formed by the orifices 60, such that there are also four large compartments formed between the main support rods 70 and 72).
Regarding claim 15, the modified Zwaan device has a flow conditioner comprising four baffles that at least partially define the four compartments (Speldrich; see Fig. 2 where main support rods 70 and 72 form four baffles which at least partially define the compartments between them).
Regarding claim 18, the modified Zwaan device has the inlet port comprising a port configured to receive a sensor (Zwaan; temperature probe 64 seen unlabeled in a port on the inlet side of Fig. 7, identical to the labeled temperature probe 64 in a port on the outlet side of Fig. 7).
Regarding claim 20, the modified Zwaan device has everything as claimed, including the outlet port comprising two ports, each configured to receive a sensor (Speldrich; see Fig. 4 where the sensing channel 44 has two sensors 90 and 94, where the left sensor 90 is within the port formed by inlet end 50 (see Fig. 1) and the right sensor 94 is within the port formed by outlet end 52 (see Fig. 1)). 
Regarding claim 21, the modified Zwaan device has the outlet port defines an arcuate gas flow path out of the body of the humidification chamber (Zwaan; see the curved arcuate flow path arrow shown generally around gases outlet 3 and temperature probe 64 in Fig. 7).

Regarding claim 23, the modified Zwaan device has wherein the wall extends from the body to an outlet of the outlet port and the wall is tapered inwardly toward the outlet such that the outlet port is widest adjacent to the body (Zwaan; see the tapered part of body 1 as casing 4 and casing 5 taper into gases outlet 3, such that the part of the outlet nearest body 1 and before the taper is wider than the part of the outlet after the taper in Fig. 7).
Regarding claim 24, the modified Zwaan device has the outlet port comprising at least one port configured to receive a sensor, the at least one port positioned in the angled portion of the wall defining the outlet port (Speldrich; see Fig. 1 where the sensor 42 is contained within the port formed by inlet end 50 and outlet end 52 which is positioned within the angled portion of the wall formed about cove 128 in relation to the tube surrounding flow channel 34). 
Regarding claim 25, the modified Zwaan device has the flow conditioner comprises at least one convex and curved aerofoil feature configured to smooth the gas flow across the flow conditioner (Speldrich; see Fig. 2 where the central convex circular part of flow restrictor 54 that forms the connection between main support rods 70 and 72 is a curved aerofoil feature that helps smooth gas going through the flow conditioner; see Col. 4 lines 49-54). 
Regarding claim 26, the modified Zwaan device has the outlet port comprising at least one port configured to receive a sensor (Speldrich; see the port formed around sensing channel 44 by inlet end 50 and outlet end 52 which contains sensor 42) and the aerofoil feature is 
Regarding claim 27, the modified Zwaan device has the flow conditioner comprising a curved baffle (Speldrich; see Fig. 2 where the central convex circular part of flow restrictor 54 that forms the connection between main support rods 70 and 72 is a curved baffle). 
Regarding claim 28, the modified Zwaan device has wherein gases in the gases flow path have a pressure, flow rate, temperature, and absolute humidity which remains the same directly prior and post interacting with the sensor in the outlet port (Zwaan; see Fig. 7 where the sensor 64 near outlet 3 has gas flow past it, and the gas will have the same pressure, flow rate, temperature, and absolute humidity as it flows past the sensor 64 as there is nothing there that would change any of those values as the gas flows past).
Regarding claim 29, the modified Zwaan device has a sensor that measures flow rate and temperature (Speldrich; see Fig. 1 where sensor 42 measures flow rate; see Col. 6 lines 54-58 and see also Col. 7 lines 3-11 where the sensor 42 detects a change in temperature in order to measure the flow rate, and thus measures both temperature and flow rate).
Regarding claim 30, the modified Zwaan device has wherein the plurality of compartments comprises a main flow compartment (Speldrich; see Figs. 1-2 where a main flow channel 34 contains the plurality of compartments defined by flow restrictor 54) and a sensor compartment separated by the at least one internal wall (Speldrich; see Fig. 1 where sensing channel 44 is separated from the flow restrictor 54 by the internal walls that form the flow restrictor 54 and the internal wall around sensing tap 48 that forms the wall of the tube), wherein the at least one internal wall is configured to divide the flow between the main flow 
Regarding claim 31, the modified Zwaan device has everything as claimed, including the flow conditioner comprises a deflectable elastic rib (Speldrich; see Fig. 5 where notches 130 are ribs that are delectable and elastic as there are used for snap-fitting) which is configured to snap fit into a gap in a wall defining at least a portion of the outlet port (Speldrich; see Fig. 5 where the notches 130 are used to snap fit into a wall that defines at least a portion of the outlet port that contains integrated module 30; see also Col. 7 lines 12-15). 
Regarding claim 32, the modified Zwaan device has wherein the sensor extends at least partially into one of the plurality of compartments (Speldrich; see Fig. 1 where the sensor 42 extends at least partially into the sensing compartment 44).
Regarding claim 34, the modified Zwaan device has the sensor comprises a thermistor (Zwaan; see probe 64 in Fig. 7 and see also Col. 4 line 68 to Col. 5 line 2 where the temperature probe is a thermistor which is positioned in the outlet of the humidification chamber).
Claims 6 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Zwaan in view of Speldrich as applied to claim 17 above, and further in view of Daniell et al. (US Pat. 6,050,260).
Regarding claim 6, the modified Zwaan device has an outlet port that is elbow shaped (Zwaan; see Fig. 7 where the shape of the outlet 3 on the right side has a section that curves down as seen by the arrow that leads into outlet 3 such that the curved-down section is elbow-
However, in the alternative that the modified Zwaan device does not have a detailed description of the outlet port being elbow-shaped, then Daniell teaches a humidifier device where a part of the outlet port is elbow shaped so as to be placed on a swivel (swivel fitting 35 on outlet 37 in Fig. 8) so that the outlet can swivel to allow a patient to move about while the device is in use (pivot about swivel and/or pivot section 36 in Fig. 8; see also Col. 6 lines 54-67).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlet port of the modified Zwaan device to have an elbow shaped swivel fitting as taught by Daniell, as it allows a patient to more easily move about while the device is being used due to the free rotation of the tube relative to the outlet. 
Regarding claim 40, the modified Zwaan device has the inlet to the flow conditioner is not axially aligned with the outlet of the flow conditioner and the flow conditioner is positioned within an elbow (Daniell; see Fig. 8 where swivel fitting 35 on outlet 37 is an outlet from the flow conditioner of Speldrich in the modified device, where the inlet and outlet thus are at a ninety degree relationship with one another and not axially aligned, and wherein since the outlet is elbow shaped as taught by Daniell, the flow conditioner is placed within some part of the outlet elbow in the modified device).
Claim 17, 35-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gentner et al. (US Pat. 8,776,790) in view of Miller (US Pat. 6,095,505).

Gentner does not have a detailed description of the humidification chamber having a body comprising a base plate. However, it is understood that the humidification chamber must have some body which defines the chamber, and that body must have some bottom that interacts with the surface the humidifier rests on and thus constitutes a base plate. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidification chamber of Gentner to have a body and a base plate as taught by Miller as it a conventional feature of humidifiers that would allow for the humidification chamber to rest on a surface while the device is in use.
Regarding claim 35, the modified Gentner device has everything as claimed, including wherein the port is positioned between an inlet to the flow conditioner and an outlet from the flow conditioner (Gentner; see Fig. 4 where sensors 26a and 26b are formed in a port that is between an inlet and outlet of the flow conditioner formed by structure 46). 
Regarding claim 36, the modified Gentner device has everything as claimed, including the sensor extends into the flow conditioner through the port (Gentner; see Fig. 4 where sensor 26a extends into the flow conditioner formed by structure 46, and thus into one of the plurality of longitudinal compartments). 
Regarding claim 37, the modified Gentner device has everything as claimed, including the sensor extends into one of the plurality of parallel longitudinal compartments defined by the at least one internal wall (Gentner; see Fig. 4 where sensor 26a extends into the flow conditioner formed by structure 46). 
. 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Gentner in view of Miller as applied to claim 36 above, and further in view of Daniell et al. (US Pat. 6,050,260).
Regarding claim 38, the modified Gentner device has an outlet port.
The modified Gentner device does not have a detailed description of the inlet to the flow conditioner is not axially aligned with the outlet of the flow conditioner and the flow conditioner is positioned within an elbow. 
However, Daniell teaches a humidifier device where the inlet to the flow conditioner is not axially aligned with the outlet of the flow conditioner and the flow conditioner is positioned within an elbow (Daniell; see Fig. 8 where swivel fitting 35 on outlet 37 is an outlet, where the inlet and outlet thus are at a ninety degree relationship with one another and not axially aligned) so that the outlet can swivel to allow a patient to move about while the device is in use (pivot about swivel and/or pivot section 36 in Fig. 8; see also Col. 6 lines 54-67).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlet port of the modified Gentner device to have an elbow shaped swivel fitting as taught by Daniell, as it allows a patient to more easily move about while the device is being used due to the free rotation of the tube relative to the outlet. Thus, in the modified Gentner device,  the inlet to the flow conditioner is not axially .
Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 8 of the arguments that the references in the IDS complied with 37 CFR 1.98(a)(3)(i) and should be considered. Examiner disagrees. The applicant is directed to 37 CFR 1.98(a)(2)(ii) where every publication that is not a US patent or US patent publication requires a legible copy. As the references are foreign references, they require a legible copy, regardless of whether or not the foreign reference is originally in English.
Applicant argues on pages 9-12 that the applied Zwaan in view of Speldrich rejection that the gases flow path of Speldrich would not include the sensing channel 44, and thus the sensor does not extend partly into the gases flow path. The Examiner disagrees. While the claim does require a gases flow path that is divided into a plurality of longitudinal compartments, the gases flow path extends beyond the flow conditioner. As such, the gases flow path includes the gas flow before and after the flow conditioner, and thus the gases flow path is not divided. Likewise, the sensing channel 44 is part of the gases flow path, despite not being part of the flow conditioner, as the gas flows through it. There is no limitation is claim 17 that requires the 
	Further, claim 17 is also rejected by the newly applied Gentner in view of Miller rejection, thus making the above arguments moot in light of the new references applied. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785